Name: Commission Regulation (EEC) No 2752/85 of 30 September 1985 amending Regulation (EEC) No 1626/85 on protective measures applicable to imports of certain morello cherries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 85 Official Journal of the European Communities No L 259/59 COMMISSION REGULATION (EEC) No 2752/85 of 30 September 1985 amending Regulation (EEC) No 1626/85 on protective measures applicable to imports of certain Morello cherries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and veg ­ etables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 1626/85 (3), as amended by Regulation (EEC) No 1712/85 (4), fixes a minimum price which must be paid for certain Morello cherries on import into the Community ; whereas Morello cherries preserved by freezing, whether or not containing added sugar, are marketed with or without the stones, thus giving rise to major price differences between the products in question ; whereas it is therefore necessary to intro ­ duce different minimum prices and adjust the counter ­ vailing charges ; whereas Regulation (EEC) No 1626/85 should be amended accordingly ; Whereas it is advisable to take into account the special situation of products which, when this Regulation is published, have already left the exporting country, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1626/85 is hereby amended as follows : 1 . The table in Article 1 ( 1 ) is replaced by the following : (ECU/100 kg net) 'CCT Heading No Description Minimum import price ex 08.10 D Morello cherries preserved by freezing, not containing added I sugar  stone-in 48,20  other 54,50 ex 20.03 Morello cherries, preserved by freezing, containing sugar \  stone-in 48,20  other 54,50 ex 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar : B. II . Not containing added spirit a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : I ex. 8 . Morello cherries in syrup 60,80 b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : ex. 8 . Morello cherries in syrup 67,10 \ c) Not containing added sugar, in immediate packings of a net capacity : 1 . Of 4,5 kg or more : ex dd) Morello cherries 53,70 2. Of less than 4,5 kg : ex bb) Morello cherries 58,70'  ) OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 81 , 23. 3 . 1985, p. 10 . (3) OJ No L 156, 15. 6 . 1985, p. 13 . (4) OJ No L 163 , 22. 6 . 1985, p. 46 . No L 259/60 Official Journal of the European Communities 1 . 10 . 85 2. Point 1 of the Annex is replaced by the following : ' 1 . Morello cherries, preserved by freezing, falling within subheading 08.10 D or heading No 20.03 of the Common Customs Tariff :  stone-in (ECU/100 kg net) Import price applied Countervailing tax to be chargedless than but not less than 48,20 47,72 0,48 47,72 46,75 1,45 46,75 45,31 2,89 45,31 38,56 9,64 38,56 10,50  other (ECU/100 kg net) Import price applied Countervailing tax to be chargedless than but not less than 54,50 53,95 0,55 53,95 52,87 1,63 52,87 51,23 3,27 51,23 43,60 10,90 43,60 16,77' Article 2 1 . This Regulation shall not apply in the case of frozen stoned Morello cherries with or without added sugar which are shown to have left the supplier country prior to the date of publication of this Regula ­ tion, provided that the said cherries comply with a minimum import price of 48,20 ECU/100 kg net. Where that price is not complied with the countervai ­ ling charges applicable shall be those in force before the entry into force of this Regulation . 2. The parties concerned shall submit evidence to the satisfaction of the competent authorities that the conditions laid down in paragraph 1 have been complied with . However, the competent authorities may regard the products as having left the supplier country prior to the date of publication of this Regulation where one of the following documents is submitted :  in the case of transport by sea or waterway, the bill of lading, showing that loading took place before the said date,  in the case of transport by rail, the consignment note which was accepted by the railways of the country of dispatch prior to that date,  in the case of transport by road, the TIR carnet submitted to the first customs office before that date,  in the case of transport by air, the air consignment note showing that the airline received the products prior to that date . 3 . The provisions of paragraphs 1 and 2 shall apply only where the declaration for the purposes of release for free circulation was accepted by the customs autho ­ rities before 31 December 1985. Article 3 This Regulation shall enter into force on 1 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1985. For the Commission Frans ANDRIESSEN Vice-President